In an action to recover damages for breach of contract, etc., plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (Bur-stein, J.), dated February 14, 1984, as denied that branch of their motion which was for summary judgment.
Order affirmed insofar as appealed from, with costs.
In view of the inadequacy of the papers submitted and the unverified nature of the pleadings, we conclude that there are issues of fact relating to economic duress, and particularly, whether under the circumstances “the ordinary remedy of an action for breach of contract would not [have been] adequate” (Austin Instrument v Loral Corp., 29 NY2d 124, 131) as an alternative to defendants’ execution of a later contract providing for higher prices and personal guarantees. Mollen, P. J., Lazer, Gibbons and Brown, JJ., concur.